DETAILED ACTION
Status of the Application
Claims 1-10 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on December 7, 2018 has been acknowledged.
In view of the restriction requirement set forth below, on Jan 11, 2022, Tiffany Adigwe (Reg. No. 75,964) made a provisional election, with traverse, to prosecute claims 1-10, Group I, and thus, claims 11-18, Group II, are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 are drawn to apparatus and computer readable medium comprising a display unit displaying a first simulation screen and second simulation screen, respectively, simulating a first step in a workflow performed by a first user and second step in the workflow performed by a second user following the first step performed by the first user, classified in G06Q 10/0633.
II. Claims 11-18 are drawn to apparatus and computer readable medium comprising a receiving unit receiving an instruction of a branch point in the workflow and an execution unit executing the workflow from the branch point received by the receiving unit, classified in G06Q 10/06316.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I & II, are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).
In the instant case, invention I has separate utility such as displaying a first simulation screen and second simulation screen, respectively, simulating a first step in a workflow performed by a first user and second step in the workflow performed by a second user following the first step performed by the first user; and invention II has separate utility such as receiving an instruction of a branch point in the workflow and executing the workflow from the branch point received by a receiving unit.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
The inventions require distinct and independent searches (e.g., searching different electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Tiffany Adigwe (Reg. No. 75,964) on Jan 11, 2022, a provisional election, with traverse, was made to prosecute claims 1-10, Group I. Affirmation of this election 





Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire information …; and a display unit configured to display” in claim 1, “the display unit reflects and displays” in claim 4, “the display unit displays” in claim 6, and “the display unit changes” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites the limitations “an acquisition unit configured to acquire information …; and a display unit configured to display ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “an acquisition unit” and “a display unit” coupled with functional language “configured to acquire information …” and “configured to display …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 4 recites the limitations “the display unit reflects and displays ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “the display unit” coupled with functional language “reflects and displays …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 6 recites the limitations “the display unit displays ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “the display unit” coupled with functional language “displays …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the 
Claim 8 recites the limitations “the display unit changes ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “the display unit” coupled with functional language “changes …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claims 2-9 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-9 are rejected for the reasons set forth above regarding claim 1 as a result.
Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claims 1-9 each recite “[a]n information processing apparatus … comprising: an acquisition unit configured to acquire information …; and a display unit configured to display” and Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features, such as the “apparatus” and the various “unit[s],” include software per se in view of their ordinary and customary meaning. As a result, claims 1-9 are rejected under 35 US.C. 101 for being directed to software per se.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-10) recite “testing a workflow, … comprising: … acquire information about a first user who executes a first work step of the workflow; and … display a first simulation screen based on the information acquired by the acquisition unit, the first simulation screen simulating a first screen on which the first user executes the first work step of the workflow, wherein … displays a second simulation screen, the second simulation screen simulating a second screen on which a second user executes a second work step of the workflow, the second work step of the workflow executed by the second user following the execution of the first work step by the first user on the first screen.” Claims 1-10, in view of the claim limitations, are directed to the abstract idea of testing a workflow by acquiring information about a first user who executes a first work step of the workflow, displaying a first simulation screen on which the first user executes the first work step of the workflow based on the acquired information, and displaying a second simulation screen on which a second user executes a second work step of the workflow following the execution of the first work step by the first user on the first screen.
As a whole, in view of the claim limitations, but for the computer components and systems 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a]n information processing apparatus” and “unit[s]” in claim 1 and “[a] non-transitory computer readable medium storing an information processing program that causes a computer” and “unit[s]” in claim 10;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Further, with respect to the “display” and “screen” limitations, while displaying a screen may be interpreted to be abstract as the information displayed manages human behavior and displaying can be performed manually with a pen and paper, when analyzed as an additional element, these features do not integrate the abstract idea into a practical application because they are no more than mere data gathering, which is insignificant 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Shtuchkin, et al. (US 20170277625 A1) at [0039], [0041], [0190]-[0191] (discussing the techniques of the invention are implemented by a general purpose processor or computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Additionally, with respect to the “display” and “screen” limitations, while displaying a screen may be interpreted to be abstract as the information displayed manages human behavior and displaying can be performed manually with a pen and paper, when analyzed as an additional element, these features are not sufficient to amount to significantly more than an abstract idea because they are no more than mere data gathering, which is insignificant extrasolutionary activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shtuchkin, et al. (US 20170277625 A1), hereinafter Shtuchkin.
Regarding claim 1, Shtuchkin discloses an information processing apparatus for testing a workflow, the information processing apparatus comprising ([0191], [0195]-[0196]): 
an acquisition unit configured to acquire information about a first user who executes a first work step of the workflow ([0124], an automated testing utility 130 and a monitoring agent 132 communicate to run the automated test and capture screenshots and metadata while the automated test is running, [0104], the metadata may include the current user who is logged in, the user's email, the user's type (basic, pro, or specific permissions), an account ID, a country associated with the user, whether the user is part of a team, [0069], [0073]-[0074], in order to create a flow, a monitoring agent 132 captures screenshots and metadata while a script is being executed by the automated testing utility 130); and 
a display unit configured to display a first simulation screen based on the information acquired by the acquisition unit ([0069], [0076], the monitoring agent 132 captures screenshots of the GUI of the web application 128 while the script is being executed by the automated testing utility 130, [0176], once a particular flow is selected, the program presents the annotated GUIs, wherein the presentation user interface includes controls for selecting the next and previous annotated screenshots in the flow, [0134], fig. 3, automated testing utility 130 runs a script for a flow, the monitoring agent 132 processes actions and events in a step of an executing script, the program flow loops back to step 304 to process the next step until the automated test is complete at step , the first simulation screen simulating a first screen on which the first user executes the first work step of the workflow ([0151], [0153]-[0154], [0157]-[0158], [0160]-[0162], figs. 4A-4E are example diagrams of a flow illustrating a simulated user adding a member to a limited team based on script 200, and annotation engine 134 annotates each screenshot accordingly to create a flow with data stored by the monitoring agent, wherein fig. 4A-4C are a first through third diagram of a flow illustrating a simulated user clicking on an invite people button annotated with account1234 and the sequence diagrams that the screenshot corresponds to, i.e., flow 1 through 3 of 5 depicted at the top of the GUI, wherein, in fig. 4C flow 3 or 4, user account1234 invites user 5678), 
wherein the display unit displays a second simulation screen ([0176], once a particular flow is selected, the program presents the annotated GUIs, wherein the presentation user interface includes controls for selecting the next and previous annotated screenshots in the flow), the second simulation screen simulating a second screen on which a second user executes a second work step of the workflow, the second work step of the workflow executed by the second user following the execution of the first work step by the first user on the first screen ([0151], [0164]-[0165], figs. 4A-4E are example diagrams of a flow illustrating a simulated user adding a member to a limited team based on script 200, fig. 4D is a fourth diagram of the flow illustrating a different simulated user receiving an email indicating the user is invited to the team captured from the simulated user's perspective (e.g., account5678) with the email address 5678@mail.com, wherein the flow is annotated with the sequence diagrams that the screenshot corresponds, i.e., flow 4 of 5 and with account5678, and [0074], the metadata includes information that is applicable to one or more particular screenshots, such as in an automated test that simulates multiple users, each screenshot includes a reference to different user accounts executing the web application for that particular diagram).  
Regarding claim 2, Shtuchkin discloses the information processing apparatus according to claim 1 (as above), wherein at least one of the first user or the second user is different from a user who tests the workflow ([0031]-[0035], how a simulated user interacts with a user interface .  
Regarding claim 3, Shtuchkin discloses the information processing apparatus according to claim 1 (as above), wherein at least one of an information processing apparatus used by the first user or an information processing apparatus used by the second user is different from the information processing apparatus for testing the workflow ([0039], client computers 112 execute a web application 118 on the client side configured to run in a web browser or as standalone program to provide a full service to a user, wherein the web application 118 may have different versions for different operating systems and different hardware components in client computer 112, [0040]-[0041], automated testing computers 122 execute a simulated client-side of web application 128 as a simulated client of the web application, wherein for developers creating their own flows, the automated testing computer is a local computer running a simulated client-side of web application 128, [0056], scripts are executed at the automated testing computer 122 to test code snippets).  
Regarding claim 4, Shtuchkin discloses the information processing apparatus according to claim 1 (as above), wherein the display unit reflects and displays a setting value of the first user or the second user ([0073], the monitoring agent 132 and automated testing utility 130 capture screenshots and metadata that describe the context of the test of each screen may also be captured, e.g., a user that is simulated as a “pro” user (full product) is likely to encounter additional features and options in the web application, and thus, when an automated test is performed, [0122]-[0124], the context annotations may include flags describing the mode in which the web application is executing, e.g., a “debug mode” flag and a “pre-deployment” flag, and with the flags, the viewer can also see how a feature looks/reacts with different flags being set to TRUE, e.g., if a first flag is .  
Regarding claim 5, Shtuchkin discloses the information processing apparatus according to claim 4 (as above), wherein the setting value is a type or specification of an information processing apparatus used by the first user or an information processing apparatus used by the second user ([0124], a flag may be set to turn off animations, which indicates with flash or JavaScript turned off).
Regarding claim 6, Shtuchkin discloses the information processing apparatus according to claim 1 (as above), wherein the display 33FE17-02352US01 unit displays a process of the workflow together while the test is being executed ([0025], during an automated test of the web application, screenshots are taken of the web application's graphic user interface (GUI), [0157], a diagram illustrating a web application displays a screenshot for flow diagram 410 and corresponding metadata captured by monitoring agent 132 during a third step of script 200).  
Regarding claim 7, Shtuchkin discloses the information processing apparatus according to claim 6 (as above), wherein as the process of the workflow, a current work step in the workflow is displayed differently from other work steps ([0151], [0153]-[0154], [0157]-[0158], [0160]-[0162], [0164]-[0165], [0167]-[0168] figs. 4A-4E are example diagrams of a flow illustrating a simulated user adding a member to a limited team based on script 200, and annotation engine 134 annotates each screenshot accordingly to create a flow with data stored by the monitoring agent, wherein fig. 4A4E are annotated with the sequence diagrams that the screenshot corresponds to - e.g. FLOW 1/5, 2/5, 3/5, 4/5, 5/5).  
Regarding claim 8, Shtuchkin discloses the information processing apparatus according to claim 1 (as above), wherein the display unit changes a screen according to contents of the test ([0073], the monitoring agent 132 and automated testing utility 130 capture screenshots and metadata that describe the context of the test of each screen may also be captured, e.g., a user that is simulated as a “pro” user (full product) is likely to encounter additional features and options .
Regarding claim 9, Shtuchkin discloses the information processing apparatus according to claim 1 (as above), wherein the first user or the second user can be set ([0104], during the test, per screenshot metadata may include the current user who is logged in, the user's type (basic, pro, or specific permissions), and an account ID, [0121], multiple automated tests may be executed for performing the same task, but each automated test simulates a user with different authorization permissions, and thus, the sequence of annotated diagrams may be different for users with different authorizations, [0168], flow diagrams captured from the simulated user's perspective contain a metadata that includes additional context that the member is a user type, such as admin, root user, member, read access member, write access member, sharing member, file creation member, limited time member, or any combination thereof, wherein the permissions may allow a user to create, read, update, or delete content items, team members, team member permissions, or any combination thereof).
Regarding claim 10, this claim is substantially similar to claim 1, and therefore, is rejected on the same basis as claim 1. While claim 10 is directed toward computer readable medium storing an information processing program that causes a computer to function, Shtuchkin discloses a computer readable medium as claimed. [0191], [0195]-[0196].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shyamsundar, et al. (US 20170315714 A1) disclosing executing a test workflow run on the one or more workflow steps transitioned to the test mode using input parameters applied to the one or more workflow steps with first users and second users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623